         Case 2:18-cv-00772-RDP Document 200 Filed 01/21/21 Page 1 of 2                                      FILED
                                                                                                    2021 Jan-21 PM 04:49
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
_________________________________________
                                           )
STATE OF ALABAMA, et al.,                  )
                                           )
      Plaintiffs,                          )
                                           )
                v.                         )    Case No. 2:18–cv–00772–RDP
                                           )
THE UNITED STATES DEPARTMENT               )
OF COMMERCE, et al.,                       )
                                           )
      Defendants,                          )
                                           )
and                                        )
                                           )
DIANA MARTINEZ, et al.; COUNTY OF          )
SANTA CLARA, CALIFORNIA, et al.; and       )
STATE OF NEW YORK, et al.,                 )
                                           )
      Intervenor-Defendants.               )
_________________________________________ )

                                                NOTICE

        Defendants respectfully notify the Court and all parties that, on January 20, 2021, President

Joseph R. Biden, Jr. signed an Executive Order titled “Ensuring a Lawful and Accurate Enumeration

and Apportionment Pursuant to the Decennial Census.” Although the Executive Order has not yet

been     published     in     the    Federal     Register,   the   full    text    is   available      at

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/executive-order-

ensuring-a-lawful-and-accurate-enumeration-and-apportionment-pursuant-to-decennial-census/, and

is also attached to this notice as Exhibit 1.

        The Executive Order revokes Executive Order 13880 and the Presidential Memorandum of

July 21, 2020. See Section 5. The Executive Order states that “it is the policy of the United States

that reapportionment shall be based on the total number of persons residing in the several States,

without regard for immigration status.” Section 2. To effectuate that policy, Section 3 of the Order
         Case 2:18-cv-00772-RDP Document 200 Filed 01/21/21 Page 2 of 2



instructs the Secretary of Commerce to “report the tabulation of total population by State that

reflects the whole number of persons whose usual residence was in each State as of the designated

census date in section 141(a) of title 13, United States Code, without regard to immigration status.”

The Executive Order further directs the Secretary to “use tabulations of population reflecting the

whole number of persons whose usual residence was in each State as of the census date, without

regard to immigration status, in reports provided to the Governor and officers or public bodies

having responsibility for legislative apportionment or districting of each State under section 141(c)

of title 13, United States Code.”

        Section 4 of the Executive Order also instructs the Secretary to “take all necessary steps,

consistent with law, to ensure that the total population information presented to the President and

to the States is accurate and complies with all applicable laws.”



 Dated: January 21, 2021                               Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch

                                                       DIANE KELLEHER
                                                       BRAD P. ROSENBERG
                                                       Assistant Branch Directors

                                                       /s/ Elliott M. Davis
                                                       ALEXANDER V. SVERDLOV
                                                       ELLIOTT M. DAVIS
                                                       Trial Attorneys
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, DC 20005
                                                       Tel: (202) 514-4336
                                                       elliott.m.davis@usdoj.gov

                                                       Counsel for Defendants


                                                   2
